28 Mich. App. 449 (1970)
184 N.W.2d 552
GUENIN
v.
GUENIN
Docket No. 7715.
Michigan Court of Appeals.
Decided December 4, 1970.
Albert C. Reinert, for plaintiff.
Otto & Otto, for defendant.
Before: BRONSON, P.J., and FITZERGERALD and CHURCHILL,[*] JJ.
PER CURIAM.
The plaintiff wife sued for an absolute divorce on the grounds of extreme cruelty. *450 CL 1948, § 552.7 (Stat Ann 1957 Rev § 25.87). After a trial at which only the parties and one other witness testified, the trial judge filed a carefully prepared written opinion containing detailed findings of fact. The trial judge, citing specific incidents, found that the defendant-husband dominated every act relating to the plaintiff's house, her children, and the plaintiff herself and that he disciplined and punished her like a small child for imaginary misdeeds, thus depriving her of essential human dignity to an intolerable degree and making her life unendurable.
Although our review is de novo, we give special weight to the trial judge's findings. Butgereit v. Butgereit (1967), 8 Mich. App. 246. This special weight is given even when there is little or no corroborative evidence. Winkelman v. Winkelman (1969), 20 Mich. App. 305. The record supports, and we make, the same findings. Defendant's autocratic behavior was extreme cruelty.
The trial court did not find, nor do we find, misconduct by the wife of an equivalent nature. Plaintiff is entitled to a judgment of divorce. Miller v. Miller (1948), 320 Mich. 43.
We affirm. Costs to appellee.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.